DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al (US Pat. Pub. No. 2011/0211572) in view of Tiku et al (US Pat. No. 10,149,156)

Regarding claim 1, Campion et al discloses a computer-implemented method, comprising:receiving, by a computing device of a call recipient, a call request message from a remote caller device of a caller (paragraph 28); authenticating, by the computing device of the call recipient, the caller using the authentication token, wherein the authentication token comprises user verification data for use in verifying an identity of the caller (see at least paragraph 31 and 33 verifies that the caller identification); saving, by the computing device of the call recipient, an authorized caller record in an authorized caller list on the (see at least paragraph 32 adding caller identification to the trusted directory);  receiving, by the computing device of the call recipient, an incoming telephone call from the caller, the incoming call including a caller identification (ID) identifier (see at least paragraph 6 and fig. 5, discloses that user B receiving incoming call); determining, by the computing device of the call recipient, that the caller ID identifier matches the identifier in the authorized caller record (see at least paragraph 6 and fig. 5 discloses verifying of whether caller “A” matches the caller identification in the trusted directory); and initiating, by the computing device of the call recipient, completion of the call based on the determining that the caller ID identifier matches the identifier in the authorized caller record (see at least paragraph 43 and fig. 5 initiates call based verifies that the ID matches).
Campion et al fails to explicitly disclose receiving, by a computing device of a call recipient, a call request message from a remote caller device of a caller, the call request message including an authentication token pre-shared between the caller and the call recipient and a user selected identifier; wherein authorize caller record including the identifier for a predetermined period of time.  However, in the same field of endeavor, Tiku et al discloses receiving, by a computing device of a call recipient, a call request message from a remote caller device of a caller, the call request message including an authentication token pre-shared between the caller and the call recipient and a user selected identifier (see at least column 4 [lines 37-41], column 8 [lines 33-40, 51-56]); wherein authorize caller record including the identifier for a predetermined period of time (see at least column 4 [lines 6-15] discloses that the authentication object having a validity time).  Therefore, it would have been obvious 
Regarding claim 2, Tiku et al discloses deleting, by the computing device of the call recipient, the authorized caller record based on at least one of the group consisting of: the completion of the call and an expiration of the authentication token (column 4, [lines 6-15]).  
Regarding claim 3, Campion et al discloses performing pre-authentication, by the computing device of the call recipient, prior to receiving the call request message, the pre-authentication comprising: receiving, by the computing device of the call recipient, a registration message from the caller, the registration message including the caller ID identifier; automatically replying, by the computing device of the call recipient, to the registration message with the authentication token; and storing, by the computing device of the call recipient, the authentication token in a trust store of the computing device (paragraph 28).  
Regarding claim 4, Campion et al discloses the authenticating the caller using the authentication token comprises matching the authentication token received with the call request message with the authentication token stored in the trust store of the computing device (paragraph 32).  
Regarding claim 5, Tiku et al discloses the authorized caller record further comprises a predetermined time period before expiration of the authentication token (column 4 [lines 6-15]).  
Regarding claim 6, Tiku et al discloses sending, by the computing device of the call recipient, an acknowledge message in response to receiving the call request message, the acknowledgement message including an indication of the predetermined time period (column 4 [lines 6-15]).  
Regarding claim 7, Tiku et al discloses the caller ID identifier is a caller-defined number that is not the same as an actual telephone number of the caller (column 8 [lines 33-40, 51-56]).  
Regarding claim 8, Tiku et al discloses the call request message is a short message service (SMS) or multimedia messaging service (MMS) message (column 9 [lines 1-3]).  
Regarding claim 9, Campion et al discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device of a call recipient to cause the computing device of the call recipient to: receive a call request message from a remote caller device of a caller,  wherein the authentication token comprises user verification data for use in verifying an identity of the caller (paragraph 28); authenticate the caller using the authentication token (see at least paragraph 31 and 33 verifies that the caller identification); save an authorized caller record in an authorized caller list on the computing device (see at least paragraph 32 adding caller identification to the trusted directory); receive an incoming telephone call from the caller, the incoming call (see at least paragraph 6 and fig. 5, discloses that user B receiving incoming call); determine whether the caller ID identifier matches the identifier in the authorized caller record (see at least paragraph 6 and fig. 5 discloses verifying of whether caller “A” matches the caller identification in the trusted directory); and initiate an action by the computing device based on the determining whether the caller ID identifier matches the identifier in the authorized caller record, wherein: the action comprises completing the call when the caller ID identifier matches the identifier in the authorized caller record; and the action comprises blocking the call when the caller ID identifier does not match the identifier in the authorized caller record (see at least paragraph 43 and fig. 5 initiates call based verifies that the ID matches).  
Campion et al fails to explicitly disclose receiving, by a computing device of a call recipient, a call request message from a remote caller device of a caller, the call request message including an authentication token pre-shared between the caller and the call recipient and a user selected identifier; wherein authorize caller record including the identifier for a predetermined period of time; the authorized caller record including the user selected identifier.  However, in the same field of endeavor, Tiku et al discloses receiving, by a computing device of a call recipient, a call request message from a remote caller device of a caller, the call request message including an authentication token pre-shared between the caller and the call recipient and a user selected identifier; the authorized caller record including the user selected identifier (see at least column 4 [lines 37-41], column 8 [lines 33-40, 51-56]); wherein authorize caller record including the identifier for a predetermined period of time (see at least column 4 [lines 6-15] discloses that the authentication object having a validity time).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Tiku et al into the system of Campion et al as for purpose of authenticating a caller, it would provide a reliable way to sending authentication object with a validity time to second communication device as the authentication object to expire after a threshold amount of time.
Regarding claim 10, Tiku et al discloses comprising program instructions to cause the computing device to delete the authorized caller record based on at least one of the group consisting of: the completion of the call and an expiration of the authentication token (column 4, [lines 6-15]).  
Regarding claim 11, Campion et al discloses program instructions to cause the computing device to: perform pre-authentication prior to receiving the call request message, the pre- authentication comprising: receiving a registration message from the caller, the registration message including the caller ID identifier; automatically replying to the registration message with the authentication token; and storing the authentication token in a trust store of the computing device (paragraph 28).  
Regarding claim 12, Campion et al discloses the authenticating the caller using the authentication token comprises matching the authentication token received with the call request message with the authentication token stored in the trust store of the computing device (paragraph 32).  
Regarding claim 13, Tiku et al discloses the authorized caller record further comprises a predetermined time period before expiration of the authentication token (column 4, [lines 6-15]).  
Regarding claim 14, Tiku et al discloses instructions to cause the computing device to send an acknowledge message in response to receiving the call request message, the acknowledgement message including an indication of the predetermined time period (column 4, [lines 6-15]).  
Regarding claim 15, Tiku et al discloses the caller ID identifier is a caller-defined number that is not the same as an actual telephone number of the caller (column 8 [lines 33-40, 51-56]).  
Regarding claim 16, Tiku et al discloses the call request message is a short message service (SMS) or multimedia messaging service (MMS) message (column 9 [lines 1-3]).
Regarding claim 17, Campion et al discloses a system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device of a call recipient; program instructions to generate an authentication token in response to receiving a call request message from a remote caller device of a caller (paragraph 28) and store the authentication token with a identifier associated with the caller as an authorized caller record (see at least paragraph 32 adding caller identification to the trusted directory), wherein the authentication token comprises user verification data for use in verifying an identity of the caller (see at least paragraph 31 and 33 verifies that the caller identification); and program instructions to authorize a call from the caller associated with the authentication token based on a caller ID identifier matching the user selected identifier; wherein the program instructions are stored on the computer readable storage medium for execution by the (see at least paragraph 6 and fig. 5 discloses verifying of whether caller “A” matches the caller identification in the trusted directory).  
Campion et al fails to explicitly disclose store the authentication token with a user selected identifier associated with the caller as an authorized caller record for a predetermined period of time.  However, in the same field of endeavor, Tiku et al discloses store the authentication token with a user selected identifier associated with the caller as an authorized caller record for a predetermined period of time (see at least column 4 [lines 6-15] and column 8 [lines 33-40,51-56] discloses that the authentication object having a validity time).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Tiku et al into the system of Campion et al as for purpose of authenticating a caller, it would provide a reliable way to sending authentication object with a validity time to second communication device as the authentication object to expire after a threshold amount of time.
Regarding claim 18, Tiku et al discloses program instructions to delete the authorized caller record based on at least one of the group consisting of: the completion of the call and an expiration of the authentication token (column 4, [lines 6-15]).  
Regarding claim 19, Campion discloses program instructions to perform pre-authentication prior to receiving the call request message, the pre-authentication comprising: automatically replying to a registration message received from the caller with the authentication token; and storing the authentication token in a trust store of the computing device (paragraph 32).  
Regarding claim 20, Tiku et al discloses program instructions to send an acknowledge message in response the call request message, the acknowledgement message including an indication of the predetermined time period (column 4, [lines 6-15]).
Regarding claim 21, Campion et al discloses a computer-implemented method comprising: sending, by a computing device of a caller, a call request message to a remote device of a call recipient (paragraph 28), wherein the authentication token comprises user verification data for use in verifying an identity of the caller (see at least paragraph 31 and 33 verifies that the caller identification); defining, by the computing device of the caller, a caller identification (ID) identifier to match the user selected identifier (see at least paragraph 6 and fig. 5 discloses verifying of whether caller “A” matches the caller identification in the trusted directory); sending, by the computing device of the caller, an outgoing telephone call to the device of the call recipient, the outgoing call including the caller identification (ID) identifier (see at least paragraph 6 and fig. 5, discloses that user B receiving incoming call); and completing, by the computing device of the caller, the call with the device of the call recipient upon the device of the call recipient determining that the caller ID identifier matches the user selected identifier (see at least paragraph 43 and fig. 5 initiates call based verifies that the ID matches).  
Campion et al fails to explicitly disclose sending, by a computing device of a caller, a call request message to a remote device of a call recipient, the call request message including an authentication token pre-shared between the caller and the call recipient, and a user selected identifier.  However, in the same field of endeavor, Tiku et al discloses sending, by a computing device of a caller, a call request message to a (see at least column 4 [lines 37-41], column 8 [lines 33-40, 51-56]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Tiku et al into the system of Campion et al as for purpose of authenticating a caller, it would provide a reliable way to sending authentication object with a validity time to second communication device as the authentication object to expire after a threshold amount of time.
Regarding claim 22, Campion discloses performing pre-authentication, by the computing device of the caller, prior to sending the call request message, the pre-authentication comprising: sending, by the computing device of the caller, a registration message to the device of the call recipient, the registration message including the caller ID identifier; receiving, by the computing device of the caller, a reply to the registration message with the authentication token; and storing, by the computing device of the caller, the authentication token in a record associated with the caller (paragraph 28 and 32).  
Regarding claim 23, Tiku et al discloses comprising receiving, by the computing device of the caller, an acknowledge message in response to the call request message, the acknowledgement message including an indication of a predetermined time period before expiration of the authentication token (column 4, [lines 6-15]).  
Regarding claim 24, Campion et al discloses a computer program product comprising a computer readable storage medium having program instructions embodied (paragraph 28), wherein the authentication token comprises user verification data for use in verifying an identity of the caller (see at least paragraph 31 and 33 verifies that the caller identification); generate a caller identification (ID) identifier that matches the user selected identifier (see at least paragraph 6 and fig. 5 discloses verifying of whether caller “A” matches the caller identification in the trusted directory); send an outgoing telephone call to the call recipient based on the occurrence of a threshold event associated with the authentication token, the outgoing call including the caller ID identifier (see at least paragraph 6 and fig. 5, discloses that user B receiving incoming call); and complete the call with the device of the caller upon the device of the caller authenticating the caller ID identifier (see at least paragraph 43 and fig. 5 initiates call based verifies that the ID matches).
Campion et al fails to explicitly disclose sending, by a computing device of a caller, a call request message to a remote device of a call recipient, the call request message including an authentication token pre-shared between the caller and the call recipient, and a user selected identifier.  However, in the same field of endeavor, Tiku et al discloses sending, by a computing device of a caller, a call request message to a remote device of a call recipient, the call request message including an authentication token pre-shared between the caller and the call recipient, and a user selected identifier; wherein the caller ID identifier is not an actual telephone number of the caller (see at least column 4 [lines 37-41], column 8 [lines 33-40, 51-56]) within a predetermined time period associated with the authentication token (see at least column 4 [lines 6-15] discloses that the authentication object having a validity time).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Tiku et al into the system of Campion et al as for purpose of authenticating a caller, it would provide a reliable way to sending authentication object with a validity time to second communication device as the authentication object to expire after a threshold amount of time.
Regarding claim 25, Tiku et al discloses the program instructions further cause the computing device to determine a predetermined time period before expiration of the authentication token based on an acknowledge message received from the call recipient in response to the call request message (column 4, [lines 6-15]).  
Response to Arguments
Applicant's arguments, filed on October 30, 2020, with respect to claims 1, 9, 17, 21 and 24 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1, 9, 17, 21 and 24.  See the above rejection of claims 1-25 for the relevant citations found in Campion et al, and Tiku et al disclosing the limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642